Opinión disidente del
Juez Asociado Señor Negrón García.
i — i
Bien sea separados o entremezclados, el área metropo-litana —San Juan, Bayamón y Carolina— se compone de distintos núcleos comerciales y residenciales (privados y públicos), conectados por muchísimas calles secundarias, avenidas y expresos, tales como la Ponce de León y Fer-nández Juncos, en Santurce; la Carretera Núm. 2 hacia Bayamón, la Carretera Núm. 1 hacia Caguas, la 65 de In-fantería hacia Carolina, y otras más. Por esta inmensa red de vías públicas, transitan a todas horas, miles de vehículos.
La mayoría del Tribunal hace hoy una abstracción de éstas y otras realidades, tales como el fenómeno del trán-sito vehicular; su alta movilidad poblacional; las variadas actividades delictivas que ello genera, y los limitados re-cursos policiacos. Además, dictamina que es inconstitucio-nal el bloqueo establecido por la policía en las carreteras que daban acceso al Residencial Virgilio Dávila, en Baya-món, dentro del cual se diligenciaban más de cincuenta (50) órdenes de allanamiento.
No debemos imponerle a la Policía, como camisa de fuerza judicial, una norma que limite los bloqueos única-mente a las carreteras, las avenidas o los expresos princi-pales y excluya las vías secundarias que comunican direc-tamente las áreas residenciales, ya sean privadas o públicas. Ciertamente, en las avenidas, carreteras princi-pales y autopistas resulta muy difícil e impráctico realizar *423bloqueos. ¿Van a permitirse éstos únicamente en esas zo-nas fluidas de gran tránsito? ¿Por qué excluir las calles que dan acceso hacia las áreas residenciales? Si lo hacemos, ¿cómo justificarlo en áreas comerciales o mixtas? Si el blo-queo cumple con las normas jurisprudenciales establecidas por numerosos tribunales, incluso el Tribunal Supremo federal, ¿por qué es irrazonable bajo la Constitución?, ¿cuál es la lesión al derecho a la intimidad?, ¿en qué consiste el discrimen?
Se tacha de ilegal un bloqueo matutino de las calles que dan acceso a un área residencial, a base de que afecta la intimidad de los que van a trabajar, llevar los niños a la escuela o realizar otras actividades. Se trata de una espe-culación mayoritaria sin base en prueba alguna. Además, ¿no se dan esas mismas situaciones en el contexto de una mayor proporción vehicular en la zona metropolitana, donde diariamente la transportación hacia el trabajo y la escuela asciende a miles de automóviles e incluye miles de personas, padres y estudiantes? ¿Implica que la Policía sólo puede hacerlo durante el mediodía o la noche? ¿Hay un horario particular constitucional para que la Policía aplique la Ley de Vehículos y Tránsito de Puerto Rico? En ese sentido debe quedar claro que el bloqueo, en el caso de autos, no fue frente a las salidas de unas residencias, como podría mal interpretarse, sino en plena vía pública.
La mayoría le atribuye un gran peso a que se bloquea-ron las únicas tres (3) vías que permitían la entrada y sa-lida del Residencial Virgilio Dávila. Bloqueo significa inte-rrumpir y controlar una o varias vías de acceso. También señala que, como resultado, la Policía detenía a todos los vehículos que intentaran entrar o salir del residencial, sin tener una sospecha particular de que determinada persona hubiese cometido un delito o violado las leyes de tránsito. Ello no era ni es necesario. Precisamente, para que un blo-queo sea válido, la abundante jurisprudencia federal y es-tatal requiere que éste no sea arbitrario ni selectivo; esto *424es, como regla general, deben detenerse todos los automóvi-les que por allí transiten. Si se detuviera sólo a las perso-nas sospechosas de haber cometido alguna violación a las leyes de tránsito, no sería menester el bloqueo, pues las Reglas de Procedimiento Criminal autorizan a un funcio-nario del orden público a detener sin orden previa a las personas que cometan un delito en su presencia.(1)
Esas afirmaciones mayoritarias y nuestras interrogan-tes nos llevan a un señalamiento central: se ha ignorado la doctrina de que un bloqueo no es ilegal, aún cuando haya motivos mixtos u otros propósitos colaterales. Así, en Merrett v. Moore, 58 F.3d 1547 (11mo Cir. 1995), el décimopri-mer circuito recalcó la incuestionable autoridad de la Poli-cía de llevar a cabo bloqueos para revisar la licencia de conducir y la registration de los vehículos. Sostuvo que cuando la Policía tiene un propósito legal, suficiente para justificarlo, el hecho de que lo utilice para interceptar dro-gas no lo torna inconstitucional. U.S. v. McFaydem, 865 F.2d 1306 (Cir. D.C. 1989), refrendó un bloqueo cuyo pro-pósito principal era aplicar la ley de tránsito en relación con un programa de la Policía para combatir el tráfico de drogas.
Afirma la mayoría que este caso se asemeja al de otras jurisdicciones, donde la legalidad del bloqueo ha sido re-chazada por carecer de un objetivo o interés público espe-cífico que lo motive, y haber sido estructurado con objetivos *425diversos o, dicho en otras palabras, “en busca de alguien que haya cometido un delito”. Estamos otra vez ante un aserto mayoritario especulativo. No hay la más mínima prueba de que la Policía, al detener otros vehículos y cons-tatar la licencia de sus conductores y su registro, fuera más allá de esa leve intromisión y, usando el bloqueo como ex-cusa, aprovechara para registrar sus personas o los inte-riores de los vehículos “busca[ndo] a alguien que hubiese cometido un delito”.
Nos parece insólito que este Tribunal no encuentre inte-rés público alguno en el bloqueo. Como muy bien señala el Señor Procurador General, las ramas políticas del Go-bierno tienen la responsabilidad primaria de atacar el pro-blema de la criminalidad mediante los medios más vigoro-sos y eficaces posibles, lo que implica recurrir a métodos clásicos o novedosos, a tono con la ingeniosidad, las nuevas modalidades y las artimañas delictivas. Aquí, el propósito de la Policía era detectar violaciones a las leyes de tránsito y de propiedad vehicular en las calles de acceso hacia un área residencial, mientras que, simultáneamente, se dili-genciaban numerosas órdenes de allanamiento. Por razón de esa operación, ¿cabe seriamente tachar el bloqueo de in-constitucional?
La mayoría abandona su papel de juzgador al concluir que la ubicación del bloqueo no era el mecanismo policial más adecuado. Sustituye así al informado criterio policiaco para decidir cuándo y dónde hacerlo. En Michigan Dept. of State Police v. Sitz, 496 U.S. 444 (1990), el Tribunal citó a Brown v. Texas, 443 U.S. 51 (1979). Al describir el factor del balance como “el grado en el cual la detención pro-mueve el interés público”, señaló que para propósitos del análisis de la Cuarta Enmienda, la selección dentro de las alternativas razonables correspondía decidirla y pertenece a los oficiales de la Policía, quienes tienen una clara pers-pectiva de los recursos limitados que proveen y la responsa-*426bilidad de usarlos de la manera más eficiente. No es una función judicial establecer los horarios, la frecuencia y los sitios del bloqueo; ello debe recaer sobre la Policía.
La mayoría sostiene que el Estado no proveyó prueba alguna que demostrara que en el Residencial Virgilio Dá-vila existiera un serio problema relacionado con las leyes de tránsito o que por sus portones de acceso fluyera un gran número de vehículos. No conocemos de ninguna deci-sión judicial que exija que la Policía tiene que conocer de violaciones de ley anteriores a hacer un bloqueo. Ello des-virtúa sus objetivos, pues toda la jurisprudencia se concen-tra en una realidad no contradicha de la que Puerto Rico, con más de un millón setecientos mil (1,700,000) vehículos, no es la excepción: hay miles de conductores sin licencia y muchos vehículos con tablillas o matrículas alteradas que transitan de forma ilegal. Indubitadamente, existe un in-terés legítimo de la Policía en detectarlos. Tampoco sabe-mos de decisión judicial persuasiva alguna que imponga el requisito de que la validez de un bloqueo depende de la cantidad vehicular que fluya por determinado lugar. De he-cho, ello puede tornar impráctico el bloqueo o para evitar un congestionamiento intolerable que genere y afecte más de lo necesario la libertad ciudadana y el movimiento vehicular, obligar a la Policía a no detener todos los vehícu-los, sino tener que, sistemáticamente —con vista a un cri-terio numérico fijo— dejar pasar algunos y detener otros. Es fácilmente imaginable la gran congestión y los graves problemas que generaría un bloqueo en las carreteras y ave-nidas principales del área metropolitana.
Para la mayoría del Tribunal, las características del blo-queo efectuado en el residencial Virgilio Dávila reveló un grado de intrusión a la intimidad de “considerable enver-gadura” hacia quienes transitaban por allí. Se apoya en que quien quisiera salir o entrar en automóvil necesaria-mente tenía que pasar por el bloqueo. Esa es precisamente la idea de un bloqueo policial: que todos tengan que pasarlo *427y sin excepción, ya que sería arbitrario que, sin justa causa, la Policía permitiera a algunos evadirlo al usar unas vías alternas. Además, es absurdo postular una tesis que deja a los conductores en libertad de decidir voluntariamente si pasan por un bloqueo o no; jamás la Policía podría cumplir a cabalidad con sus objetivos legítimos de verificar si son autorizados y sus vehículos están en orden.
La mayoría menciona los casos en que este Tribunal ha expresado que la protección constitucional del Art. II, Sec. 10 de nuestra Constitución, L.P.R.A., Tomo 1, es menor en circunstancias que involucran automóviles. Aún así, en un salto al vacío, afirman de nuevo que la violación a la inti-midad de Yip Berríos fue de “considerable envergadura”. Para sostenerlo, descansan en casos inaplicables que ha-blan sobre la razonabilidad de la detención de los vehículos de motor bajo circunstancias que originan motivos fundados. Olvida que los bloqueos son válidos precisa-mente en circunstancias donde no hay tales motivos fun-dados, por existir intereses apremiantes del Estado (verifi-car las licencias de conductores y de registro de los vehículos), y representar el medio menos invasivo a la in-timidad para alcanzarlos.
Con estas observaciones críticas preliminares en mente, expongamos sucintamente los hechos.
HH HH
El 16 de abril de 1993 la Unidad de Drogas de la Policía diligenció más de cincuenta (50) órdenes de allanamiento en el Residencial Virgilio Dávila, de Bayamón. Coetánea-mente, los oficiales del Cuartel de Bayamón Norte planifi-caron y ordenaron establecer bloqueos visibles en las tres (3) vías públicas que daban acceso al residencial. Las órde-nes impartidas por la oficialidad, en específico instruyeron a los agentes en los bloqueos, sin margen a discreción al-guna, a detener brevemente todo vehículo que intentase pa-*428sarlas y verificar la licencia de cada conductor y el registo y la inspección de los vehículos.
Ese día, a las 9:00 a.m., Henry Yip Berrios, quien residía en Virgilio Dávila, salió del residencial en un automóvil marca Saab. Al llegar a uno de los bloqueos, el policía Héctor Ruiz García del Cuartel de Bayamón Norte le ordenó detenerse. Como a todo conductor, le solicitó su licencia de conducir y el registro. Este las entregó desde el interior del vehículo.
Al percatarse el agente Ruiz García de que el número de tablilla que llevaba el vehículo no correspondía al del re-gistro —violación a la See. 2.801(7) de la Ley Núm. 141 de 20 de julio de 1960, Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. see. 591(7)— le ordenó inmediatamente a Yip Berrios bajarse del vehículo. Al éste hacerlo, el agente observó, a plena vista, un arma de fuego (pistola Colt Commander .45, cargada con seis (6) balas) entre los dos (2) asientos delanteros. Le preguntó a Yip Berrios si tenía li-cencia para portarla. Al éste contestar en la negativa, el agente lo arrestó, le hizo las advertencias y lo registró. En ese registro se incautaron dos (2) envolturas plásticas transparentes, cuyo análisis subsiguiente demostró que contenían heroína envuelta en papel dé aluminio.
Como resultado, el Ministerio Público lo acusó de violar la See. 2-801(7) de la Ley de Vehículos y Tránsito de Puerto Rico, supra; los Arts. 6, 8 y 11 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sees. 416, 418 y 421, y el Art. 404(a) de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. sec. 2404(a). Yip Berrios solicitó con éxito la supresión de esa evidencia. El ilustrado foro de instancia concluyó que su detención inicial en el bloqueo violó sus derechos bajo el Art. 10 de nuestra Constitución, supra, y bajo la Cuarta Enmienda de la Constitución federal, supra. Además, decretó inconstitucional la Sec. 5-1120 de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. see. 1152, por supuestamente permitir a la Policía la interven-*429ción con vehículos de forma arbitraria y sin sospecha de actividad delictiva. A solicitud del Procurador General, revisamos.
La única cuestión ante nos es en cuanto a si fue válida la detención inicial en el bloqueo del automóvil conducido por Yip Berríos. Es unánime el consenso que, de serlo, las acciones posteriores del policía Ruiz García fueron legítimas.
1 — 1 f — i HH
La Sec. 10 del Art. II de nuestra Constitución, supra,(2) protege a las personas, las casas, los papeles y los efectos contra registros, incautaciones y allanamientos irrazona-bles; prohíbe la interceptación de la comunicación telefó-nica, y requiere de un mandamiento judicial para autori-zar registros, allanamientos o arrestos, sólo cuando exista causa probable apoyada en un juramento.
Sus párrafos primero y tercero son una traducción casi literal de la Cuarta Enmienda de la Constitución de Esta-dos Unidos de América, L.P.R.A., Tomo l.(3) Tanto la See. *43010 como la Cuarta Enmienda, supra, están dirigidas a pro-teger el derecho a la intimidad.
Sin embargo, este derecho no es absoluto y en ocasiones, ha de ceder ante intereses apremiantes del Estado. E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394, 402 (1983). Para que puedan prevalecer los intereses del Estado sobre los derechos indi-viduales, la razonabilidad es el criterio rector. De ordinario, éste se determina balanceando los derechos individuales con los del Estado. Se mide la necesidad gubernamental de llevar a cabo ciertas funciones frente a la importancia del derecho individual que se verá afectado. Claro está, lo que constituye una actuación gubernamental razonable varía de acuerdo con la protección dada por el ordenamiento a los derechos individuales; aquí, la expectativa de intimidad de un conductor, reducida ante un bloqueo vehicular.
Desafortunadamente, aun cuando la opinión mayorita-ria reconoce este enfoque, según hemos expuesto, en su análisis incurre en unas incompatibilidades esenciales y en aseveraciones genéricas que le impiden balancear justa y satisfactoriamente esos intereses.
Esa conclusión no concuerda con la jurisprudencia in-terpretativa de nuestra Sec. 10, ni de la Cuarta Enmienda, homologa y modelo de aquella. Desde hace varios años el *431uso de bloqueos para cotejar licencias o para detectar a conductores ebrios se ha permitido por casi todo tribunal que ha tenido la oportunidad de evaluar tal práctica.(4) Desde Delaware v. Prouse, 440 U.S. 648 (1979) —dictum— el tribunal indicó que su uso para cotejar licencias supera-ría sus preocupaciones de violaciones constitucionales. Sostuvo que excepto en las situaciones en que haya sospe-cha razonable de que un conductor carece de licencia, o de *432que su automóvil no esté registrado, o que ha cometido una violación de ley, su detención para revisar la licencia de conducir o el registro del automóvil es irrazonable bajo la Cuarta Enmienda. Sin embargo, aclaró que esa decisión no impedía que los estados desarrollaran métodos alternos que fueran menos invasivos o que no otorgaran discreción irrestricta, tales como los bloqueos.
Michigan Dept. of State Police v. Sitz, supra, reafirmó ese enfoque. El Tribunal Supremo federal avaló el bloqueo luego de hacer un balance entre el interés del Estado en prevenir conductores ebrios, la capacidad a la que puede, razonablemente, decirse que este sistema ayuda a alcanzar dicho interés y el grado mínimo de intrusión hacia los con-ductores individuales que sean detenidos momentá-neamente. Con vista a United States v. Martinez-Fuerte, 428 U.S. 543 (1976), el Tribunal aclaró los elementos de “intrusión subjetiva” y el potencial de generar “miedo y sorpresa”. Evaluó las detenciones en los puntos de inspec-ción desde una percepción distinta, ya que la intrusión subjetiva —que genera la inquietud o el miedo en los con-ductores que cumplen las leyes— es apreciablemente me-nor, en caso de una detención en un punto de inspección o bloqueo, que en la detención que ocurre durante un patru-llaje preventivo.
En United States v. Martinez-Fuerte, supra, el Tribunal federal explicó que los patrullajes preventivos son mayor-mente de noche, en carreteras poco transitadas; mientras que en los bloqueos, el conductor puede ver que otros vehí-culos también están siendo detenidos. Es un signó visible de la autoridad policiaca y hay menos posibilidades de que se atemorice o moleste por la intrusión individual. (5)
*433En resumen, la opinión mayoritaria, aunque aparente-mente admite que el derecho a la intimidad no es absoluto, en su resultado lo desmiente. Sopesemos, pues, los intere-ses del ciudadano Yip Berrios y los del Estado, en aras de llegar a un resultado jurídico-constitucional correcto y justo.
IV
Según expuesto, la citada See. 1Ó prohíbe los registros, las incautaciones y los allanamientos irrazonables. El tér-mino irrazonable no se define en la Constitución.
[E]l adjetivo razonable viene del latín “rationabilis” que sig-nifica “arreglado, justo, conforme a la razón; 2. ant. racional”. Diccionario de la Lengua Española, op. cit, T. II, pág. 1147. Como tal, es obrar con discernimiento. Versa sobre realidades eminentemente pragmáticas, de carácter relativo y flexible. No es estático. En diferentes épocas y momentos conlleva variados significados y grados. Se puede dar, en situaciones inesperadas, más o menos imperiosas y urgentes, en que la libertad y curso de acción para actuar en diversos modos se reduce notablemente. Lo razonable descansa en lo moderado, en la cautela, prudencia, en la acción u omisión. Por ende, la varia-bilidad en el comportamiento del ser humano involucrado en todo acto crimin[al] y los distintos trasfondos del acto (sitio, *434hora, personas, edades, naturaleza y gravedad) son factores pertinentes para evaluar la razonabilidad de un registro y alla-namiento hecho sin orden judicial. (Enfasis suplido.) Pueblo v. Malavé González, 120 D.P.R. 470, 491 (1988), opinión disidente.
A la luz de los elementos que nutren el criterio consti-tucional de razonable, forzoso es concluir que la balanza se inclina en favor de avalar la actuación de la Policía. Pri-mero, incuestionablemente, el Estado tiene un interés no sólo legítimo, sino de la más alta jerarquía, en reglamentar el tránsito vehicular. En 1993 había un millón setecientos cuarenta mil trescientos setenta y un (1,740,371) vehículos registrados en el Departamento de Transportación y Obras Públicas. Bien es sabido que el automóvil es un instru-mento sumamente peligroso, con el potencial de causar un grave daño o la muerte cuando se utiliza incorrectamente. No es necesario repetir aquí las tristes estadísticas de muerte y de heridos causados por accidentes automovilísti-cos en Puerto Rico. Además, el automóvil es con frecuencia un instrumento u objeto del crimen. El criminal utiliza el automóvil para trasladarse a la escena del crimen o para huir de ella. Para obstaculizar la identificación, algunos comúnmente varían sus características exteriores y le cam-bian la tablilla, como hizo Yip Berríos. Objeto del crimen, cada año miles de automóviles son hurtados. No sólo son víctimas sus dueños, sino la sociedad en general, por el impacto que ello tiene en ía economía y los seguros. En los últimos años ha surgido una nueva categoría de delito: el llamado carjacking; fenómeno criminoso que ha obligado a comunidades residenciales enteras a aislarse y a controlar los accesos de entrada y salida vehicular. Caquías v. Asoc. Res. Mansiones Río Piedras, 134 D.P.R. 181 (1993).
Para combatir estos males, la Ley de Vehículos y Trán-sito de Puerto Rico establece dos (2) tipos generales de reglamentación. Un grupo incluye las reglas directamente relacionadas con la conducción de vehículos, tales como los límites de velocidad, hacer virajes, detenerse y otros. 9 L.P.R.A. sees. 841-847. El otro grupo —descriptible como *435de carácter prospectivo— crea un andamiaje administra-tivo para garantizar que los conductores sean capaces de conducir, que los vehículos estén en buenas condiciones para transitar y facilitar la labor de identificar y recobrar autos hurtados. Por ejemplo, la Ley de Vehículos y Tránsito de Puerto Rico requiere, bajo amenaza de sanciones civiles y penales, que todo conductor apruebe un examen de sus destrezas para obtener una licencia (9 L.P.R.A. sees. 651-722); que todo automóvil tenga tablilla y esté debida-mente registrado y licenciado (9 L.P.R.A. sees. 401-592), y que sea inspeccionado anualmente (9 L.P.R.A. sees. 1191-1192).
Pero además de tener un interés legítimo general en reglamentar el tránsito vehicular, el Estado tiene un inte-rés apremiante en utilizar el método específico que hoy in-valida la mayoría. Es decir, el Estado necesita poder esta-blecer bloqueos de cotejo de documentación para garantizar que la ley se cumpla. De otro modo, los conductores ten-drían pocos motivos para obtener y portar sus licencias, puesto que no sería muy probable que se encontrasen en la situación de tener que mostrárselas a funcionarios del or-den público. Estos bloqueos fomentan la observancia de las leyes de tránsito, pues incrementan la conciencia de los conductores de que verdaderamente se les podrá exigir mostrarlas. No tiene sentido requerir el criterio clásico de causa probable, pues, de exigirse, a nadie le preocuparía conducir sin poseer licencia.
Las dificultades de la posición mayoritaria quedan evi-denciadas al establecer un requisito que condena la vigen-cia y eficacia de la Ley de Vehículos y Tránsito de Puerto Rico a un estado de impotencia social. Ante el constante fluir de miles de automóviles, ¿cómo puede la Policía, en el descargo de sus responsabilidades, determinar causa probable para creer que un conductor no está autorizado o no lleva la licencia consigo? La única situación en que saldría a relucir este hecho sería, tangencialmente, cuando se le *436detiene por otra violación detectable de la Ley de Vehículos y Tránsito de Puerto Rico. En tales situaciones, no hay disuasivo independiente que podamos conectar con la obliga-ción de poseer y llevar la licencia; pues la violación por la cual fue detenido conlleva su propia penalidad.
Segundo, la expectativa razonable de intimidad es signi-ficativamente menor cuando una persona conduce un auto-móvil por una vía pública. La existencia de esa expectativa razonable de intimidad en los automovilistas, aunque ami-norada, es la que activa y hace aplicable el requisito de razonabilidad de la citada Sec. 10 de nuestra Constitución, pues, de lo contrario, sería innecesario y un ejercicio de futilidad judicial intentar balancear los intereses implicados. La mayoría acepta que esta expectativa es me-nor que la que razonablemente puede tenerse en otros lu-gares o circunstancias. Aún así, su análisis no revela efecto alguno de esta expectativa reducida de intimidad en el ám-bito permisible de los bloqueos. O sea, el resultado al que se llega implica que se ha equiparado la expectativa de inti-midad que se tiene en los automóviles, con la que se tiene en el hogar. La única explicación posible para esta inferencia es que, aún tratándose de un bloqueo en que la Policía cumplió rigurosa y razonablemente con los parámetros de ley y lo ubicó en las vías públicas, como limitó las vías públicas que conectaban la entrada y salida de un área residencial, un fíat judicial la ha llevado a aplicar criterios que corresponden únicamente a la protección de la intimi-dad de un hogar.
Al así hacerlo, pasa por alto que, por ser menor la expec-tativa de intimidad en un automóvil, es que se ha conside-rado constitucional el uso de bloqueos.
Ello nos lleva a considerar dos (2) posibles interpreta-ciones de la decisión mayoritaria; una, el grado de reduc-ción vehicular en la expectativa de intimidad es casi imperceptible; la otra, que no se le da el debido peso a la jurisprudencia citada que establece un grado de expecta-tiva menor.
*437Tercero, hemos visto que la invasión a la intimidad que sufrió Yip Berríos fue sumamente leve. Meramente detuvo la marcha y le entregó al oficial Ruiz García su licencia de conducir y la del automóvil. Si, como también acepta la mayoría, el grado de intromisión en un bloqueo en que se interviene con todos los conductores es sustancialmente menor, ¿cómo decretar, entonces, que se violó su derecho a la intimidad?(6)
La intrusión con Yip Berríos fue mínima. Detener su au-tomóvil era necesario, como única forma de cotejar las licencias. Ni siquiera en ese momento se le ordenó que ba-jara del automóvil. No fue sino hasta después, cuando sur-gió la causa probable de que violaba la Ley de Vehículos y Tránsito de Puerto Rico, que el oficial Ruiz García se lo ordenó.
La actuación policial fue un ejemplo de mesura y consideración. Al igual que a otros conductores, se le exigió a Yip Berríos sólo lo mínimo y necesario para llevar a cabo la función cuasi administrativa que justificaba el bloqueo: entregar y cotejar licencias. No se utilizó ésta más allá, ni como un subterfugio para llevar a cabo registros ilegales de los conductores y sus automóviles. La decisión de estable-cer el bloqueo de forma tal que todo conductor que transi-taba esas calles tuviese que mostrar su licencia se tomó en el Cuartel de Bayamón. Mediante este plan, se intentó evi-tar los abusos que conllevaría el ejercicio sin controles de la discreción de los oficiales individuales para ordenar la detención de vehículos. Al hacer esto, la Policía implantó las medidas básicas avaladas por el Tribunal Supremo federal en Delaware v. Prouse, supra, y Michigan Dept. of State Police v. Sitz, supra, y la abundante jurisprudencia antes citada.

Al balancear los tres (3) factores discutidos, concluimos 
*438
que el uso del bloqueo para cotejar licencias de automóviles, en especial el procedimiento que se siguió en este caso, fue razonable y acorde con la Constitución.

La opinión mayoritaria da a entender que la evidencia debe ser suprimida por ser fruto de una operación supues-tamente ilegal. Implícitamente descansa en la doctrina del fruto del árbol ponzoñoso. Es ello un error. No era necesario llevar a cabo la operación de diligenciar más de cincuenta (50) órdenes de allanamiento dentro del residencial para válidamente establecer el bloqueo; su constitucionalidad no dependía de la realización de esa operación.
V
Finalmente, es errónea la decisión del ilustrado tribunal de instancia que declara inconstitucional la See. 5-1120(a) de la Ley de Vehículos y Tránsito de Puerto Rico. Dispone:
(a) Todo conductor de vehículos deberá detenerse inmediata-mente cuando un agente del orden público se lo requiere y ven-drá obligado igualmente a identificarse con dicho agente si así éste se lo solicitare, y también deberá mostrarle todos los docu-mentos que de acuerdo con este Capítulo y sus reglamentos debe llevar consigo o en el vehículo. 9 L.P.R.A. sec. 1152(a).
Al respecto, dicho foro concluyó que esta subsección daba carta blanca a todo policía para detener cualquier automóvil, sin algún tipo de control sobre tal decisión, y que esa delegación de autoridad violaba los derechos de los ciudadanos protegidos al amparo de la citada Sec. 10 del Art. II de la Constitución.
Esta disposición no otorga poderes tan amplios a la Po-licía como estima dicho tribunal. Su lenguaje no va enca-minado a establecer la autoridad de la Policía, sino a deta-llar las obligaciones de los ciudadanos ante un reclamo policíaco autorizado. Sin embargo, la autorización poli-cíaca no surge de ésta, sino de otras fuentes estatutarias o *439reglamentarias; las cuales, claro está, deberán ajustarse a los requisitos de la Sección 10, supra. En su redacción, la obligación se describe en términos absolutos porque no se puede dejar al criterio arbitrario de cada conductor si va a detenerse o no cuando un policía lo requiera; pero no se exime al policía de su obligación de acatar los mandamien-tos constitucionales. (7)
Recapitulando, primero, la Policía tenía y tiene un inte-rés legítimo y apremiante en reglamentar el tránsito vehicular, en particular mediante el uso de bloqueos para cote-jar a todos los conductores, como única manera de dar vigencia con efectividad al requisito de las licencias; se-gundo, Yip Berríos, como conductor, tenía una expectativa razonable de ver su intimidad reducida significativamente al transitar en un vehículo por las vías públicas; tercero, el método utilizado por la Policía fue sumamente razonable y produjo sólo una leve y permisible invasión a su intimidad.

No hay razón constitucional alguna para que sus delitos queden impunes.

*440— O —

 En su estructura interna, la opinión mayoritaria es sumamente contradictoria. De un lado, nuevamente sin prueba alguna como base, ponen en duda que el objetivo principal del bloqueo fuera la revisión sistemática de las licencias de conducir y de registro de los vehículos. Aparte de ser totalmente especulativo, nos dice que el Procurador General no nos ha expresado que el bloqueo fuese realizado como medida cautelar para evitar la evasión de alguna de las personas afectadas por las órdenes de registro que estaban siendo diligenciadas o, como medida excepcional, para aplacar una situación de peligrosidad o emergencia pública. ¿Significa que si así lo hubiese escrito en su comparecencia el Hon. Procurador General, hubiese quedado validado el bloqueo? ¿Está sugiriendo que otro motivo válido era la medida cautelar para evitar la evasión de alguna persona, o la seguridad de los agentes allí presen-tes?


 Tradicionalmente se ha ligado esta disposición a la Sec. 1 (“[l]a dignidad del ser humano es inviolable ...”) y a la See. 8 (“[t]oda persona tiene derecho a protección de la ley contra ataques abusivos a su honra, a su reputación y a su vida privada o familiar”.) del Art. II, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, págs. 257 y 292, respectivamente. De estas tres disposiciones surge la protección constitucional a la intimidad de la persona.


 Para facilitar su comparación, reproducimos el texto en inglés de la Cuarta Enmienda:
“The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.” U.S.C. Const. 4ta enmienda.
Las diferencias son pocas. Primero, la Sec. 10 del Art. II, L.P.R.A., Tomo 1, separa las dos (2) cláusulas de la Cuarta Enmienda, pues se intercaló la prohibición a la interceptación telefónica.
Segundo, la segunda cláusula en la citada Sec. 10 es más detallada que en la Cuarta Enmienda, ya que aclara que el mandamiento será expedido por una autori-dad judicial. Además, especifica que el mandamiento podrá ser para autorizar regis-tros, allanamientos o arrestos. La diferencia es más aparente que real, pues la pa-labra warrant denota todo lo que se añadió en la Sec. 10. No es la única instancia en que nuestra Constitución entra en más detalles que la federal.
*430No obstante estas similitudes, nuestra jurisprudencia ha dado vida indepen-diente a la citada Sec. 10, principalmente, debido al efecto que han tenido sobre esta sección las otras secciones aludidas de nuestra Carta de Derechos, las que también protegen el derecho a la intimidad. Igualmente se ha dicho que nuestra Carta de Derechos establece una protección el derecho a la intimidad “de factura más ancha” que la Constitución federal. Por lo tanto, la jurisprudencia del Tribunal Supremo federal, interpretativa de la Cuarta Enmienda, sólo nos obliga en cuanto a que esta-blece los parámetros mínimos de protección constitucional.
Sin embargo, la antedicha “factura más ancha” es descriptiva, no prescriptiva. No debe dar lugar, irreflexivamente, a un proceso mediante el cual la norma consti-tucional puertorriqueña se determina mecánicamente, tomando como base el grado de protección a la intimidad establecido por la jurisprudencia del Tribunal Supremo federal y luego ensanchándolo. Que nuestra jurisprudencia establezca un grado mayor de protección que la federal es quizás predecible, pero no es ni debe ser un prerrequisito.
Nuestra Constitución requiere no que automáticamente establezcamos una pro-tección mayor que la federal, sino una protección fundamentada en los principios que acoge nuestra propia Carta de Derechos. Si el razonamiento esbozado en la jurispru-dencia de otras jurisdicciones nos convence, es perfectamente apropiado acogerlo.


 State v. Bates, 902 P.2d 1060 (N.M. App. 1995); U.S. v. Treviño, 60 F.3d 333 (7mo Cir. 1995); Merrett v. Moore, supra; State v. Binion, 900 S.W.2d 702 (1994); U.S. v. Holloman, 908 F. Supp. 917 (FL. 1995); State v. Loyd, 530 N.W.2d 708 (1995); Hooten v. State, 442 S.E.2d 834 (1994); State v. Rodriguez, 877 S.W.2d 106 (1994); People v. Wells, 608 N.E.2d 578 (1993); Hagood v. Town of Town Creek, 628 So. 2d 1057 (1993); State v. MacDonald, 856 P.2d 116 (Kan. 1993); State v. Barker, 850 P.2d 885 (Kan.1993); People v. Cascarano, 587 N.Y.S. 2d 529 (1992); Davis v. Kansas Dept. of Revenue, 843 P.2d 260 (Kan. 1992); Brunson v. State, 580 So. 2d 62 (1991), reh. denegado; Galberth v. U.S., 590 A.2d 990 (1991); Brimer v. State, 411 S.E.2d 128 (1991); State v. Sanchez, 800 S.W.2d 292 (1990); Michigan Dept. of State Police v. Sitz, supra; Orr v. People, 803 P.2d 509 (Colo. 1990); U.S. v. Morales-Zamora, 914 F.2d 200 (10mo Cir. 1990); State v. Bolton, 801 P.2d 98 (cert. denegado) (N.M. 1990); Cains v. State, 555 So. 2d 290 (1989); Camp v. State, 764 S.W.2d 463 (1989); State v. Gascon, 811 P.2d 1103 (Idaho 1989); U.S. v. McFayden, supra; State v. Mazurek, 567 A.2d 277 (1989); Commonwealth v. Lovelace, 402 Mass. 1002 (1988); State of Missouri v. Payne, 759 S.W.2d 253 (1988); Cobey v. State, 533 A.2d 944 (1987); State v. Valencia Olaya, 736 P.2d 495 (N.M. 1987); U.S. v. Corral, 823 F.2d 1389 (10mo Cir. 1987); Smith v. State, 515 So. 2d 149 (1987); People v. Little, 515 N.E.2d 846 (1987); Cardwell v. State, 482 So. 2d 512 (1986); United States v. Diaz-Albertini, 772 F.2d 654 (10mo Cir. 1985), cert. denegado, 484 U.S. 822; United States v. Lopez, 777 F.2d 543 (10mo Cir. 1985); State v. Garcia, 481 N.E.2d 148 (1985), reh. denegado, 489 N.E.2d 168, cert. denegado, 481 U.S. 1014 (1986); State v. Cloukey, 486 A.2d 143 (1985); People v. Bartley, 475 U.S. 1068 (1985); State v. Alexander, 489 N.E.2d 1093 (1985); State v. Martin, 496 A.2d 442 (1985); United States v. Obregon, 748 F.2d 1371 (10mo Cir. 1984); Stark v. Perpich, 590 F. Supp. 1057 (Minn. 1984); States v. Deskins, 673 P.2d 1174 (Kan. 1983); Texas v. Brown, 460 U.S. 730 (1983); State v. Shankle, 647 P.2d 959 (Or. 1982); Garrett v. Goodwin, 569 F. Supp. 106, 588 F. Supp. 825 (Ark. 1982); United States v. Prichard, 645 F.2d 854 (10mo Cir. 1981), cert. denegado, 454 U.S. 832, reh. denegado, 454 U.S. 1069 (1981); State v. Coccomo, 427 A.2d 131 (1980); People v. Estrada, 386 N.E.2d 128, cert. denegado, 444 U.S. 968 (1979); State v. Miller, 608 F.3d 315, cert. denegado 447 U.S. 926 (1979); Sowers v. State, 247 S.E.2d 225 (1978); Irwin v. State, 383 N.E.2d 1086 (1978); State v. Frisby, 245 S.E.2d 622, cert. denegado 439 U.S. 1127 (1978); State v. Ruud, 567 P.2d 496 (N.M. 1977): State v. Bloom, 561 P.2d 465 (N.M. 1977); Brantley v. State, 548 P.2d 675 (Okl. 1976); United States v. Millar, 543 F.2d 1280 (10mo Cir. 1976); State v. Bidegain, 541 P.2d 971 (N.M. 1975); People v. Ingle, 369 N.Y.S.2d 67 (1975); United States v. Martinez-Fuerte, supra; State v. Swift, 207 S.E.2d 459 (1974); People v. Andrews, 484 P.2d 1207 (Colo. 1971); United States v. Croft, 429 F.2d 884 (10mo Cir. 1970); People v. Washburn, 71 Cal. Rptr. 577 (1968); State v. Severance, 237 A.2d 683 (1968); State v. Smolen, 232 A.2d 339, cert. denegado, 231 A.2d 283, cert. denegado, 389 U.S. 1044 (1967); People v. De la Torre, 257 Cal.App.2d 162 (1967); State v. Kabayama, 246 A.2d 714 (1968); Morgan v. Town of Heidelgberg, 150 So. 2d 512 (1963), y Commonwealth v. Mitchell, 355 S.W.2d 686 (1962).


 La conclusión mayoritaria no armoniza con nuestra doctrina. Para recogerla de forma concisa, citamos íntegramente al Profesor Chiesa:
“Aquí es importante advertir que de lo que se trata es de un balance de intereses entre el grado de expectativa razonable a la intimidad e intereses apremiantes del Estado. De ahí que la protección es tanto mayor como sea mayor la expectativa *433razonable a la intimidad. Esto explica por qué hay mayor protección al hogar que a un vehículo. Por otro lado, mientras más fuerte sea el interés apremiante del Estado como justificante para la actuación gubernamental, mayor probabilidad de que pre-valezca como razonable la actuación de éste; mientras más débil sea el interés apre-miante como justificante, mayor probabilidad de que se declare irrazonable e ilegal la actuación, con efecto de aplicar la regla de exclusión. En un caso en que sea bien fuerte la expectativa razonable a la intimidad (como es el hogar) mientras es muy débil el interés apremiante del Estado para justificar el registro, es muy improbable que se sostenga como razonable la actuación gubernamental. Sólo casos extraordi-narios, como el registro de emergencia, se justificarían. En el otro extremo está la situación de una débil expectativa legítima a la intimidad —como la que tiene el ciudadano al conducir un vehículo por una vía pública muy transitada — frente a un fuerte interés apremiante del gobierno, como combatir el hurto de vehículos y evitar accidentes de tránsito; en esa situación resulta más probable justificar como razona-ble la detención del vehículo.” (Énfasis suplido.) E. L. Chiesa, Derecho Procesal Penal de Puerto Rico y Estados Unidos, Colombia, Éd. Forum, 1991, Vol. I, Sec. 6.13(B), págs. 406 — 407.


 Es de notar, además, que no existe una expectativa razonable de intimidad en la licencia de conducir, puesto que estamos ante un documento oficial. Pueblo v. Domínguez Fraguada, 105 D.P.R. 537, 544 (1977).


 Tampoco cabe una interpretación limitada de la autoridad de los Agentes del Orden Público bajo la Sec. 5-1120(c) de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. sec. 1152(c). Dispone:
“(c) Podrá la Policía detener o inspeccionar cualquier vehículo cuando a su jui-cio el mismo estuviere siendo usado en violación de este Capítulo o de cualquier otra disposición legal reglamentando la operación de vehículos u otras leyes o estuviere su conductor u ocupantes relacionados con cualquier accidente de tránsito. A tales fines, estará autorizada para bloquear el paso de dicho vehículo en cualquier vía pública cuando el conductor del mismo se negare a detenerse.” (Enfasis suplido.)
Esta subsección no define la extensión completa de la autoridad de la Policía para detener vehículos, ni cubre el universo de posibles intervenciones. Su texto va dirigido a limitar la discreción de cada policía, mientras patrulla las vías públicas.
Sin embargo, ello no aplica cuando la organización policíaca establece un plan objetivo para el control de tráfico. Por ejemplo, pueden establecerse bloqueos en los que se detengan todos los vehículos en una o varias vías específicas. El elemento común entre la detención ordenada por un policía “cuando a su juicio el [vehículo] estuviere siendo usado en violación de este Capítulo”, y la detención ordenada como parte de un bloqueo, es que en ambos casos la discreción del oficial ha sido controlada y canalizada de tal forma que se evita la invasión irrazonable de la expectativa de intimidad de los conductores.
Como concluyó el Tribunal Supremo de Estados Unidos en Delaware v. Prouse, 440 U.S. 648 (1979), y en Michigan Dept. of State Police v. Sitz, 496 U.S. 444 (1990), estas salvaguardas satisfacen los requisitos constitucionales.